Per Curiam.

The judgment should be unanimously modified on the law by adding interest, costs and disbursements to plaintiff’s recovery and as so modified affirmed, without costs on this appeal.
While the court properly limited plaintiff’s recovery to the sum of $75, it was error to disallow costs. There was no compliance with the provisions of section 174-a of the Civil Practice Act, and therefore the defendants were not relieved from the payment of costs.
Concur — Pette, Hart and Brown, JJ.
Judgment modified, etc.